UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 20-3531


                            BRUNO RIBEIRO DE ALMEIDA,
                                           Appellant

                                              v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA


                               On Petition for Review of an
                     Order of the United States Department of Justice
                        Executive Office for Immigration Review
                               (Agency No. A098-721-394)


                              PETITION FOR REHEARING


   BEFORE: SMITH, Chief Judge, and MCKEE, AMBRO, CHAGARES, JORDAN,
   HARDIMAN, GREENAWAY, JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS,
                        PORTER, MATEY, PHIPPS*


       The petition for rehearing filed by appellant Bruno Ribeiro De Almeida in the

above-captioned matter has been submitted to the judges who participated in the decision

of this Court and to all other available circuit judges of the Court in regular active service.

No judge who concurred in the decision asked for rehearing, and a majority of the circuit

judges of the Court in regular active service who are not disqualified did not vote for

rehearing by the Court. It is now hereby ORDERED that the petition for rehearing is


       * Judge Smith completed his term as Chief Judge and assumed senior status on
December 4, 2021. At the time the petition for rehearing was submitted to the en banc
panel, Chief Judge Smith was an active judge of the Court. 3rd Cir. I.O.P. 9.5.2.
DENIED. The Panel has added a footnote to the Opinion of the Court and directs the Clerk

to file the amended Opinion contemporaneously with this Order.



                                        BY THE COURT,


                                        s/ Paul B. Matey
                                        Circuit Judge

Dated: December 22, 2021
Sb/cc: All Counsel of Record




                                           2